Citation Nr: 0731826	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1972 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for post traumatic 
stress disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for PTSD.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the agency of original 
jurisdiction (AOJ) is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In relevant part, the veteran asserts that his PTSD is 
attributable to witnessing a fellow serviceman being crushed 
in a motor vehicle accident in 1973.  Review of the claims 
file reveals that in May 2006, the AOJ sent an inquiry to the 
U.S. Army Safety Center at Fort Rucker, in Daleville, 
Alabama, and set forth the pertinent facts regarding the 
above-noted alleged stressor.  The record also shows that the 
AOJ sent a second inquiry in October 2006 as well.  In the 
second notice letter, the AOJ noted that a reply was needed 
and asked for a negative response.  Nonetheless, there is no 
record of any response from the U.S. Army Safety Center.  

In Tetro v. Gober, 14 Vet. App. 110 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  Id.  Because the AOJ has not received a response 
from the U.S. Army Safety Center regarding its request, the 
Board finds that the AOJ has not satisfied the heightened 
duty to obtain records from a federal agency as set forth in 
38 C.F.R. § 3.159(c)(2).  The Board finds that a further 
attempt should be made to obtain these records, as they are 
relevant to the issue on appeal.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Send an additional letter to the United 
States Army Safety Center requesting 
information on this stressor.  In requesting 
these records, the AOJ should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  If any requested records are not 
available or the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for PTSD.  
If the benefit sought in connection with the 
claim remains denied, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the appropriate time period 
within which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



